Shackleford, C. J.
This is a suit in equity instituted by the appellee against the appellant in the Circuit Court for Alachua county whereby it is sought to have appellant deliver over to appellee certain shares of railroad stock, which it is alleged had been pledged to appellant by appellee to secure certain indebtedness. A general demurrer was interposed to the bill, which was overruled, *522and from this interlocutory order an appeal was entered to this court. The bill does not alege that the chattels were of peculiar value and character, the loss of which could not be fully compensated in damages. No special grounds are shown for the intervention of a court of equity, and the bill should not be entertained. McCollom v. Morrison, 14 Fla. 414; Dorman v. McDonald, 47 Fla. 252, 36 South. Rep. 52; City of Jacksonville v. Massey Business College, 47 Fla. 339, 37 South. Rep. 432; Florida packing and Ice Co. v. Carney, 49 Fla. 293, 38 South. Rep. 602.
It follows that the interlocutory order appealed from must be reversed, with directions to sustain the demurrer; the appellee to pay the costs of this appeal.
Cockrell and Whitfield, JJ. concur.
Taylor P. J. and Hockbr and Parkhill JJ. concur in the opinion.